UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010 – November 30, 2011 Item 1: Reports to Shareholders Annual Report | November 30, 2011 Vanguard Convertible Securities Fund > For the fiscal year ended November 30, 2011, Vanguard Convertible Securities Fund returned –2.89%. > The fund trailed both the return of its benchmark index and the average return of its peer group. > Holdings in economically sensitive industries, such as airlines and energy, hurt the fund’s performance for the fiscal year, as did its focus on the securities of small- to mid-sized companies. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2011 Total Returns Vanguard Convertible Securities Fund -2.89% Spliced Convertibles Composite Index -2.44 Convertible Securities Funds Average -1.46 Spliced Convertibles Composite Index: CS First Boston Convertible Securities Index through November 30, 2004; Bank of America Merrill Lynch All US Convertibles Index (formerly Bank of America Merrill Lynch All Convertibles-All Qualities Index) through December 31, 2010; and 70% Bank of America Merrill Lynch All US Convertibles Index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index (hedged) thereafter. Convertible Securities Funds Average: Derived from data provided by Lipper Inc. Y our Fund’s Performance at a Glance November 30, 2010 , Through November 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Convertible Securities Fund $13.85 $12.12 $0.474 $0.955 1 Chairman’s Letter De ar Sh ar eho ld e r , Vanguard Convertible Securities Fund returned –2.89% for the 12 months ended November 30—its weakest fiscal-year result since 2008. The fund trailed both its benchmark index (–2.44%) and the average return of its peer group (–1.46%). The Co nv e r t ibl e Sec uri t i e s Fund foc us e s o n a narr ow inv e s t m e n t univ e rs e, valu e d a t ab o u t $500 billi o n gl o ball y as of Se p te mb e r 20
